Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Audio Processing Device and Method for Echo Cancellation.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9-111 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 7333605).

Regarding claim 1, Zhang teaches An audio processing device comprising: an estimation unit  (Zhang figures 2-3, Col 5 lines 30-35, adaptive filter 230) that estimates a filter representing a transmission characteristic from a speaker  where a reference signal is output to a microphone in which the reference signal sneaks (Zhang figure 2 and Col 5 lines 15-20 “microphone 222 receives near-end voice, local ambient noise, and echo from speaker 216 via an echo path 220”); an adjustment unit that adjusts a step size on a basis of a filter update coefficient estimated by the estimation unit (Zhang figure 2 and Col 5 lines 43-50, “Step size control unit 240 receives…the filter coefficient W(n)… to provide the step size signal u(n), which is indicative of one or more step sizes used to control the updating of the filter coefficient by adaptive algorithm 232”); and an update unit that updates the filter according to the filter update coefficient and the step size (Zhang figure 2, Col 5 lines 36-42, “Adaptive algorithm 232 further receives a step size signal u(n) from step size control 240 and a “modified” coefficient adjustment vector .DELTA.W'(n) from a stability control unit 250 and uses these various inputs to adjust the filter coefficients”).

Regarding claim 9, Zhang teaches wherein the estimation unit estimates the filter according to a predetermined algorithm (Zhang figure 2, summer 234).

Regarding claim 10, Zhang teaches wherein the estimation unit estimates the filter according to an algorithm of any one of least mean square (LMS), normalized-LMS (NLMS) (Zhang Col 5 lines 55-65), affine projection algorithm (APA), or recursive least square (RLS).

Regarding claim 11, Zhang teaches An audio processing method comprising: an estimation step of estimating a filter representing a transmission characteristic from a speaker (Zhang figure 2 and Col 5 lines 20-30, “near-end signal s(n),” Col 5 lines 15-20 “microphone 222 receives near-end voice, local ambient noise, and echo from speaker 216 via an echo path 220”) where a reference signal is output to a microphone in which the reference signal sneaks (Zhang figure 2 and Col 5 lines 15-20 “microphone 222 receives near-end voice, local ambient noise, and echo from speaker 216 via an echo path 220”); an adjustment step of adjusting a step size on a basis of a filter update coefficient estimated by the estimation step (Zhang figure 2 and Col 5 lines 43-50, “Step size control unit 240 receives…the filter coefficient W(n)… to provide the step size signal u(n), which is indicative of one or more step sizes used to control the updating of the filter coefficient by adaptive algorithm 232”); and an update step of updating the filter according to the filter update coefficient and the step size (Zhang figure 2, Col 5 lines 36-42, “Adaptive algorithm 232 further receives a step size signal u(n) from step size control 240 and a “modified” coefficient adjustment vector .DELTA.W'(n) from a stability control unit 250 and uses these various inputs to adjust the filter coefficients”).

Regarding claim 14, Zhang teaches An information processing device comprising: a speaker that outputs an audio signal (Zhang figure 2, speaker 216); a microphone that receives the audio signal (Zhang figure 2, microphone 222); an estimation unit (Zhang figures 2-3, Col 5 lines 30-35, adaptive filter 230) that estimates a filter representing a transmission characteristic from the speaker (Zhang figure 2 and Col 5 lines 20-30, “near-end signal s(n),” Col 5 lines 15-20 “microphone 222 receives near-end voice, local ambient noise, and echo from speaker 216 via an echo path 220”) where a reference signal is output to the microphone in which the reference signal sneaks (Zhang figure 2 and Col 5 lines 15-20 “microphone 222 receives near-end voice, local ambient noise, and echo from speaker 216 via an echo path 220”); an adjustment unit that adjusts a step size on a basis of a filter update coefficient estimated by the estimation unit (Zhang figure 2 and Col 5 lines 43-50, “Step size control unit 240 receives…the filter coefficient W(n)… to provide the step size signal u(n), which is indicative of one or more step sizes used to control the updating of the filter coefficient by adaptive algorithm 232”); an update unit that updates the filter according to the filter update coefficient and the step size (Zhang figure 2, Col 5 lines 36-42, “Adaptive algorithm 232 further receives a step size signal u(n) from step size control 240 and a “modified” coefficient adjustment vector .DELTA.W'(n) from a stability control unit 250 and uses these various inputs to adjust the filter coefficients”); and a processing unit that performs echo cancellation (Zhang figure 2, summer 234 and Col 5 lines 20-30) or another audio signal processing by applying the filter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 7333605) in view of Benesty (US 7072465).

Regarding claim 5, Zhang does not explicitly teach wherein the adjustment unit adjusts the step size for each tap of the filter.

Benesty teaches wherein the adjustment unit adjusts the step size for each tap of the filter (Benesty Col 6 lines 1-2).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Benesty to improve the known device of Zhang to achieve the predictable result of a more robust echo cancellation that decelerates the divergence due to undetected double talk (Benesty Col 2 lines 8-22).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 7333605) in view of Yano (US 2013/0315408).

Regarding claim 6, Zhang does not explicitly teach wherein the adjustment unit calculates the step size for each frequency by using a filter and the filter update coefficient, the filter and the filter update coefficient being calculated independently for each frequency.

Yano teaches wherein the adjustment unit calculates the step size for each frequency by using a filter and the filter update coefficient, the filter and the filter update coefficient being calculated independently for each frequency (Yano ¶0137).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yano to improve the known device of Zhang to achieve the predictable result of reducing identification error to achieve a more robust system.

Allowable Subject Matter
Claims 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 12 is allowed because the closest cited prior art either alone or in combination, fails to anticipate or render obvious, the claimed limitation of “an in combination with all other limitations in the claim(s) as defined by the applicant.
 
 	Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons. Since the disclosed dependent claim 13 is dependent on one of the independent claims, therefore they are also patentable

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “wherein the adjustment unit adjusts the step size on a basis of a ratio of power of the filter update coefficient to maximum power of the filter” in combination with all other limitations in the claim(s) as defined by the applicant.

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “wherein the in combination with all other limitations in the claim(s) as defined by the applicant.
 
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “wherein the adjustment unit calculates the step size by using a maximum value reference of power of the filter estimated by the estimation unit as a numerator, and a sum of the maximum value reference and power of the filter update coefficient multiplied by a constant that sets reaction sensitivity as a denominator” in combination with all other limitations in the claim(s) as defined by the applicant.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “wherein the adjustment unit calculates the step size by using a function that causes the step size to be bi-polarized according to a ratio of power of the filter update coefficient to maximum in combination with all other limitations in the claim(s) as defined by the applicant.
 
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “wherein the adjustment unit calculates the step size by using a sigmoid function corresponding to a ratio of power of the filter update coefficient to maximum power of the filter” in combination with all other limitations in the claim(s) as defined by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 
                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NORMAN YU/Primary Examiner, Art Unit 2652